 In the Matter of AMERICAN BEMBERG CORPORATION, NORTH AMERICANRAYONCORPORATIONandTEXTILE WORKERS UNION No. 21999, AFFHd-ATED WITH THEA. F. OF L.Case?Vo. R-1714-DecidedMay 7,1940Rayon ManufacturingIndustry-Investigation of Representatives:controversyconcerningrepresentation of employees : rival organizations ; refusal by com-panies to recognize petitioning union pending Board's certification,because ofcontractwith competingunion ; designation of petitioning union by approximately35 per cent of employeesof each company ; "certification" of competingunion byUnited States ConciliationService andcontractof indefinite duration,both inoperation for more than a year, no bar to investigation of representatives;amend-ment to contractmade afterpetitionfiled, no bar to investigation-UnitAppro-priate for Collective Bargaining:all hourlypaid, non-supervisory employees oftwo companies;separate units for employees of each companyfoundinappro-priate ; close interrelationship between companies in ownership,management, andoperation;joint departments and facilities;joint employees;interchange ofemployees;history of collectivebargaining-ElectionOrderedMr. Warren WoodsandMr. Bernard L. Alpert,for the Board.Mr. Charles Wolff, III,of Elizabethton, Tenn., for the Companies.Mr. Gordon L. Chastain,of Spartanburg, S. C.,Mr. John W. Pollard,of Elizabethton, Tenn., andMr. Herbert S. Thatcher,ofWashington,D. C., for Local 21999.Mr. Isadore Katz,of New York City, for the T. W. U. A.Miss Edna Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 13, 1939, Textile Workers Union No. 21999, affiliatedwith the American Federation of Labor, herein called Local 21999,filed with the Regional Director for the Tenth Region (Atlanta,Georgia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of North AmericanRayon Corporation, Elizabethton, Tennessee, herein called NorthAmerican, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On December 9, 1939, the23 N. L.R. B., No. 51.623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for'an appropriate hearing upon due notice.On January 24, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon North American; AmericanBemberg Corporation, Elizabethton, Tennessee, herein called Bem-berg; Local 21999; and Textile Workers Union of America, hereincalled the T. W. U. A., and Local Union No. 100, T. W. U. A., labororganizations claiming to represent employees directly affected by theinvestigation.North American and Bemberg are jointly referred toherein as the Companies.Pursuant to the notice, a hearing was heldon February 5, 1940, at Johnson City, Tennessee, before Joseph L.Maguire, the Trial Examiner duly designated by the Board.At thebeginning of the hearing, Bemberg and the T. W. U. A. filed motionsto intervene which were granted by the Trial Examiner.The Boardand the T. W. U. A. were represented by counsel, the Companies andLocal 21999 by representatives, and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the close of the hearing, counsel for the T. W. U. A. moved todismiss the petition.The Trial Examiner reserved ruling on themotion.It is hereby overruled.The Board has reviewed the rulingsmade by the Trial Examiner during the course of the hearing onmotions and on objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On February 16, 1940, Local 21999 filed with the Board a supple-mentary statement regarding the issues of the case, and on the samedate the Companies filed a brief, both of which the Board has dulyconsidered.Pursuant to notice duly served on all the parties, a hearing for thepurpose of oral argument was held on February 20, 1940, before theBoard in Washington, D. C. The Companies appeared by a repre-sentative, Local 21999 and the T. W. U. A. by counsel, and all par-ticipated in the argument.During the course of the hearing, Local21999 moved to amend its petition to allege that a question affectingcommerce had arisen regarding the representation of employees ofboth Companies as a single unit.The Board, acting pursuant to Article III, Section 10 (a), of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, issued an order on February 23, 1940, granting Local 21999 AMERICANBEMBERG CORPORATION625leave to file with the Board an amended petition, and on March 1 and25, 1940, Local 21999 filed its amended petition.On March 7, 1940,the T. W. U. A. filed objections to the amended petition.On April 5, 1940, the Board issued an order amending the captionof the case to include the names of both Companies, reopening therecord, and directing the holding of a further hearing, and also issueda notice of hearing, copies of which were duly served on all the parties.Pursuant to the notice, a hearing was held on April 12, 1940, in Wash-ington, D. C., before Frank Bloom, the Trial Examiner duly desig-nated by the Board.The Board, Local 21999, and the T. W. U. A.were represented by counsel, the Companies by a representative, andallparticipated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.The Board has reviewedthe ruling made by the Trial Examiner during the course of the hear-ing on an objection to the admission of evidence and finds that noprejudicial error was committed.The ruling is hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESNorth American Rayon Corporation and American Bemberg Cor-poration are Delaware corporations with their principal executiveoffices inNew York City. The Companies are closely associated inownership,management, and operation.They have a number ofcommon officers and directors; their common stock is controlled bysubstantially the same persons; and they operate under common man-agement their respective manufacturing plants, which are located onadjoining property near Elizabethton, Tennessee.North American is engaged in the manufacture of viscose typerayon, and Bemberg in the manufacture of cuprammonium type rayon.The principal raw and other materials used by the Companies intheirmanufacturing operations at Elizabethton are chemicals andacids, wood pulp and cotton linters, machinery and supplies.TheCompanies secure more than 80 per cent of these materials from sourcesoutside Tennessee, and ship more than 80 per cent of their manufac-tured products from Elizabethton to points outside Tennessee.NorthAmerican employs approximately 2500 hourly paid, non-supervisoryemployees, Bemberg, approximately 1300, and the Companies employjointly approximately 170 such workers.The Companies admit thatthey are engaged in commerce within the meaning of the Act. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDU. THE ORGANIZATIONS INVOLVEDTextileWorkers Union No. 21999 is a labor organization affiliatedwith United Textile Workers of America, a labor organization whichis in turn affiliated with the American Federation of Labor.Local21999 admits to its membership employees of the Companies.TextileWorkers Union of America, formerly known as TextileWorkers Organizing Committee, is a labor organization affiliated withthe Congress of Industrial Organizations. It admits to its membershipemployees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONOn Julie 5, 1937, the Companies entered into a contract with theT.W. U. A.,1 in which they recognized the T. W. U. A. as collectivebargaining agency for its members and agreed not to make any agree-ment with any other labor organization "for the purpose of under-mining" the T. W. U. A. This contract was executed subject to asubsequent determination by the Textile Division of the United StatesConciliation Service that the T. W. U. A. represented a majority ofthe employees.By letter dated June 29, 1937, the Conciliation Service"certified" that upon the basis of a check of T. W. U. A. membershipcards against pay rolls of the Companies, the T. W. U. A. representeda majority on June 5, 1937. On April 30, 1938, the Companies and theT.W. U. A. executed an amendment to the contract providing that itshould continue in force indefinitely until terminated under specifiedconditions.In October 1939 and thereafter, representatives of Local 21999 metwith Charles Wolff, III, joint plant manager for the Companies, andrequested recognition as exclusive bargaining agency for employeesof North American.Wolff refused to grant this request on the groundsthat he was unable to determine what labor organization represented amajority of the employees, and that the Companies had an outstandingcontract with the T. W. U. A., based upon the "certification" of theConciliation Service.On October 13, 1939, Local 21999 filed withthe Board its petition for investigation and certification of representa-tives.On November 22, 1939, the Companies and the T. W. U. A. executedanother amendment to their original contract, providing for wageincreases and agreeing that there would be no demand for furtherincreases before August 1, 1940.At the hearing held on April 12, 1940, the Companies took theposition that in view of their existing contract with the T. W. U. A.II'The organization was then known as Textile Workers Organizing Committee. AMERICANBEMBERGCORPORATION627they would not recognize Local 21999 as exclusive bargaining agentof their employees pending its certification by the Board.The Regional Director compared the signed membership applica-tion cards of Local 21999 with current pay-roll lists of the Companiesand his sworn statements regarding the results of such comparisonswere introduced into evidence.Counsel for the Board made a checkof some additional cards in like fashion during the course of thehearing and read the results thereof into evidence.Upon the basisof these comparisons, Local 21999 appears to have been designated byapproximately 35 per cent of the hourly paid, non-supervisoryemployees of each of the Companies.Neither the "certification" of the T. W. U. A. by the ConciliationService nor the contract between the T. W. U. A. and the Companiesconstitutes a bar to the present proceeding because, among otherreasons, both have been in operation for more than a year, thecontract is of indefinite duration, and the November amendmentthereto was executed after Local 21999 filed its petition.2We find that a question has arisen concerning the representationof employees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has-,arisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce,and the free flow of commerce.V. THE APPROPRIATE UNITAll the parties agreed that all hourly paid, non-supervisory-employees of the Companies, excluding clerical and supervisoryemployees, but including head spinners and including relief foremenwhose supervisory duties consume less than 50 per cent of their totalworking hours, constitute a unit appropriate for the purposes ofcollective bargaining.As we have noted above, the Companies are closely interrelatedthrough stock ownership, corporate officers, and directors, and their-adjoining plants at Elizabethton are operated under common man-agement.The Companies have joint personnel, clerical, and book-2Matter of Columbia Broadcastinq System,IncandAmer.Communications Assn, 8N. L. R B508: Matter of Seiss Manufacturing CompanyandCommittee for IndustrialOrganization,7NL R B 481;Matter of Unit Cast CoiporationandSteelWorkeis-OrganianqCommittee,7 NL R B 129 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDkeeping facilities, and they maintain a number of other jointfacilities and departments for the use of both plants.A great manydepartments of the plants are identical, some very similar, and amajority of the production employees at each perform substantiallythe same work.The Companies have a number of joint employeesand frequently interchange other employees between their plants.Local 21999 and the T. W. U. A. have organized employees of bothCompanies.The record shows that for 10 years the Companieshave dealt with their employees as a single unit.From 1930 to June1937, this was done through a joint council plan of employee repre-sentation.In June 1937 the Companies entered into the above-men-tioned contract with the T. W. U. A., which covers the employees ofboth plants without distinction.Under the circumstances disclosed by this record, we find that theemployees should not be segregated into separate units merely byvirtue of their employment in North American or Bemberg.We find that all hourly paid, non-supervisory employees of theCompanies, excluding clerical and supervisory employees, but in-cluding head spinners and including relief foremen whose super-visory duties consume less than 50 per cent of their total workinghours, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the employees of theCompanies the full benefit of their right to collective bargaining, andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. In ac-cordance with the agreement of the parties, all employees within theappropriate unit, who are employed during the pay-roll period im-mediately preceding the date of the conduct of the election, includingemployees who do not work during such pay-roll period because theyare ill, on vacation, or temporarily laid off, but excluding employeeswho between the said pay-roll period and the date of the election quitor are discharged for cause, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Companies, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act. AMERICANBEMBERGCORPORATION6292.All hourly paid, non-supervisory employees of the Companies,excluding clerical and supervisory employees, but including head spin-ners and including relief foremen whose supervisory duties consumeless than 50 per cent of their total working hours, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith American Bemberg Corporation and North American RayonCorporation, Elizabethton, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall hourly paid, non-supervisory employees of the Companies who areemployed by the Companies during the pay-roll period immediatelypreceding the date of the conduct of the election, including head spin-ners, including relief foremen whose supervisory duties consume lessthan 50 per cent of their total working hours, and including employeeswho do not work during said pay-roll period because they are ill, onvacation, or temporarily laid off, but excluding clerical and supervisoryemployees, and excluding employees who between the said pay-rollperiod and the date of the election quit or are discharged for cause, todetermine whether they desire to be represented by Textile WorkersUnion No. 21999, affiliated with United Textile Workers of America,American Federation of Labor, or by Textile Workers Union of Amer-ica, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining, or by neither.283034-41-vol. 23-41